CULLEN, Commissioner.
A motion for appeal having been sustained, we have before us the appeal of the Commonwealth of Kentucky, Department of Highways, from a judgment in a highway condemnation suit awarding the appellee landowners $2500.
The only error asserted is the overruling by the trial court of appellant’s motion that the jury be sent to view the premises. Under KRS 177.087 the appellant was entitled to have the jury view the premises, and the overruling of the motion was error. Commonwealth, Dept. of Highways v. Farra, Ky., 338 S.W.2d 696. A substantial portion of the damage claimed by the appellees was attributed to destruction of alleged building-lot value. The appellant maintained that the land was never topographically suitable for building lots. Under these circumstances we think the error in refusing to send the jury to view the premises was prejudicial.
The judgment is reversed with directions for a new trial.